
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.1



EMPLOYMENT AGREEMENT


        THIS EMPLOYMENT AGREEMENT (the "Agreement") is effective the 1st day of
December, 2003 by and between enherent Corp. (fka PRT Group Inc.), a Delaware
corporation, with its principal place of business at 80 Lamberton Rd., Windsor,
CT 06095, with all of its direct and indirect subsidiaries, (the "Employer") and
James C. Minerly, an individual residing at 45 Raynor Ave., Trumbull, CT 06611
(the "Executive").

RECITALS:

        A.    Employer is a global information technology services company.

        B.    The Executive is experienced in accounting and information
technology services industry and has been an employee of the Employer and
Employer desires to continue this relationship by awarding the employment terms
set out herein.

        C.    Employer believes the Executive will contribute to the
profitability of the Employer and desires to continue to employ the Executive as
Senior Financial Officer and Treasurer.

        D.    Employer agrees that it shall not require Executive to engage in
any conduct, which would violate any of the Executive's post-termination
obligations to Executive's former employer arising under this Agreement.

        E.    The Executive is willing to make his services available to
Employer on the terms and conditions hereinafter set forth.

AGREEMENT:

        Therefore, in consideration of the premises, mutual covenants and
agreements of the parties contained herein, and other good and valuable
consideration, the receipt and adequacy of which is hereby acknowledged,
Employer and the Executive hereby agree as follows:

        1)    Employment.    Commencing on December 1, 2003 (the "Effective
Date"), Employer shall employ the Executive and the Executive shall accept
employment by Employer, upon the terms and conditions set forth in this
Agreement.

        2)    Term:    The term of employment (the "Term") of this Agreement
shall begin on the Effective Date and, except as otherwise provided in Sections
8, 9, and 10 shall end on December 31, 2004. The Term of this Agreement shall be
thirteen (13) months and shall not be further extended without the mutual
written consent of the parties. After completion of the term, Executive's
employment will be on an at-will basis unless otherwise agreed in writing by the
parties.

        3)    Duties:    The Executive will serve as Senior Financial Officer
and Treasurer of Employer and the Executive shall have the primary
responsibility to manage and direct the day-to-day business of the finance
department. In addition, Executive shall perform such duties as may be
reasonably assigned to him by the President, CEO and/or Chairman of the Board.

        4)    Compensation:    During the Term, Executive shall be compensated
as follows:

        a)    Salary.    Executive shall be paid an annual salary of one hundred
and five thousand dollars ($105,000) (the "Annual Base Salary"), effective
December 1, 2003, to be distributed in equal periodic semi-monthly installments
according to Employer's customary payroll practices. Nothing contained herein
shall be construed to prevent Employer from increasing Executive's Annual Base
Salary more often than annually.

1

--------------------------------------------------------------------------------

        b)    Annual Incentive Compensation.    Employer will provide the
Executive with a target bonus opportunity of 20% of Annual Base Salary (the
"Performance Bonus") under the quarterly incentive award plan.

        c)    Certain Additional Payments and Consideration.    In addition to
the above payments,

        i)    Stock Options.    Executive will be eligible to participate in the
Employer Stock Incentive Plan ("Plan"). All Options are subject to the terms of
the Plan and the Stock Option Award Agreement; provided, however, in the event
of a Termination without Cause of the Executive's employment by the Employer all
incentive stock options granted shall immediately vest and be exerciseable as
per the terms of Section 9 (b) below. In the event of a Termination without
Cause of the Executive's employment by the Employer all non-qualified stock
options that have not vested as of the date of the termination, shall expire,
and all non-qualified stock options that have vested shall be exercisable
pursuant to the terms of the Plan and the Stock Option Award Agreement. All
Options will vest in three (3) equal annual installments of one-third (1/3) each
beginning one (1) year from their respective grant date. A copy of the Plan and
form of Stock Option Award Agreement is attached hereto as Exhibit 1. If
Executive was an employee of Employer prior to the Effective Date and has
already been granted stock options, all of Executive's stock options shall have
the same terms as the Options granted hereunder.

        ii)    Change in Control.    Notwithstanding any other provision of the
Plan to the contrary, while Executive's Options remain outstanding under the
Plan, if a Change in Control (as defined below) of Employer shall occur, then
all Options outstanding at the time of such Change in Control shall vest or
expire as set forth in Clasue 4.C.i above. Those Options that vest shall become
immediately exercisable in full, and, at the option of the Compensation
Committee of the Board of Directors, such Options may be cancelled in exchange
for a cash payment or a replacement award of equivalent value. For purposes of
this provision as well as this Agreement, a "Change in Control" of Employer
shall occur upon the happening of the earliest to occur of the following:

        (a)   any "person" as such term is used in Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934 (other than (1) Employer, (2) any trustee or
other fiduciary holding securities under an employee benefit plan of Employer or
(3) any corporation owned, directly or indirectly, by the stockholders of
enherent Corp. in substantially the same proportions as their ownership of the
common stock of Employer, is or becomes the "beneficial owner" (as defined in
Rule 13d-3 under the Securities Exchange Act of 1934), directly or indirectly,
of securities of Employer (not including in the securities beneficially owned by
such person any securities acquired directly from Employer or its affiliates
representing fifty-one percent (51%) or more of the combined voting power of
enherent Corp.'s then outstanding voting securities);

        (b)   during any period of not more than two (2) consecutive years,
individuals who at the beginning of such period constitute the Board (such board
of directors being referred to herein as the "Employer Board"), and any new
director (other than a director designated by a person who has entered into an
agreement with Employer to effect a transaction described in clause (i), (ii) or
(iv) of this Section 5A) whose election by the Employer Board or nomination for
election by Employer's Stockholders was approved by a vote of at least
two-thirds (2/3) of the directors then still in office who either were directors
then in office or were directors at the beginning of the period of whose
election or nomination for election was previously so approved (other than
approval given in connection with an actual or threatened proxy or election
contest), cease for any reason to constitute at least seventy percent (70%) of
such Employer Board;

2

--------------------------------------------------------------------------------




        (c)   the stockholders of Employer approve a merger or consolidation of
Employer with any other corporation, other than (A) a merger or consolidation
which would result in the voting securities of Employer outstanding immediately
prior thereto continuing to represent (either by remaining outstanding without
conversion or by being converted into voting securities of the surviving or
parent entity) fifty one (51%) or more of the combined voting power of the
voting securities of Employer or such surviving or parent entity outstanding
immediately after such merger or consolidation; or (B) a merger or consolidation
effected to implement a recapitalization of enherent Corp. (or similar
transaction) in which no "person" (as hereinabove defined) acquires fifty-one
(51%) or more of the combined voting power of enherent Corp.'s then outstanding
securities; or

        (d)   the stockholders of the Employer approve a plan of complete
liquidation of the Employer or an agreement for the sale or disposition by the
Employer of all or substantially all of the Employer's assets (or any
transaction having a similar effect).

        5)    Expense Reimbursement and Other Benefits.    

        a)    Reimbursement of Expenses.    During the term of Executive's
employment hereunder, Employer, upon the Executive's submission of proper
substantiation in accordance with Employer's standard procedure, shall reimburse
the Executive for all reasonable expenses actually paid or incurred by the
Executive in the course of and pursuant to the business of Employer. Proper
substantiation shall include, but not be limited to, copies of all relevant
invoices, receipts or other evidence reasonably requested by Employer.

        b)    Employee Benefits.    Executive shall be eligible to participate
in the Employee Benefits Program.

        c)    Stock Options.    Executive shall be included as a participant
under the Employer Incentive Stock Option Plan, eligible to be granted options
to acquire shares of Employer's common stock. The number of any options and
terms and conditions of options shall be determined in the sole discretion of
the Board, or applicable committee thereof, and shall be based on several
factors, including the performance of the Executive.

        d)    Vacation.    During the Term, the Executive will be entitled to
four (4) weeks paid vacation/personal days (prorated for part-time hours) for
each year. The Executive will also be entitled to the paid holidays and other
paid leave set forth in Employer's policies. Vacation days and holidays during
any fiscal year that are not used by the Executive during such fiscal year may
not be carried over and used in any subsequent fiscal year. Executive will begin
to accrue vacation/personal days on the first day of the month following date of
employment at the rate of 1.67 days (prorated for part time hours) per month.
Employer observes ten (10) holidays each year; six (6) days are designated by
Employer (the holiday schedule is described in Employer's Summary of Benefits)
and four (4) days, which are selected by Executive.

        e)    Retirement Plan.    Executive is eligible to participate in the
Employer's 401(k) Savings Plan the first day of the month coinciding with, or
following (1) one month of employment with Employer. The. Employer has a
provision enabling a match of 100% of the first 3% of employee contributions.

        6)    Restrictions.    

        a)    Non-competition.    During the Term and for a one (1) year period
after the termination of the Term for any reason, the Executive shall not,
directly or indirectly, engage in or have any interest in any sole
proprietorship, partnership, corporation or business or any other person or
entity (whether as an Employee, officer, director, partner, agent, security
holder, creditor, consultant or otherwise) that directly or indirectly (or
through any affiliated entity) engages in

3

--------------------------------------------------------------------------------

competition with the Employer (for this purpose, any business that engages in
information technology consulting services or products similar to those services
or products offered by the Employer and which is actively soliciting the
operating units of the clients doing business with Employer at the time of
termination of the Agreement shall be deemed to be in competition with the
Employer provided that such services or products constitute at least five
percent (5%) of the gross revenues of the Employer at the time of termination of
the Agreement); provided that such provision shall not apply to the Executive's
ownership of or the acquisition by the Executive, solely as an investment, of
securities of any issuer that are registered under Section 12(b) or 12(g) of the
Exchange Act and that are listed or admitted for trading on any United States
national securities exchange or that are quoted on the NASDAQ Stock Market, or
any similar system or automated dissemination of quotations of securities prices
in common use, so long as the Executive does not control, acquire a controlling
interest in or become a member of a group which exercises direct or indirect
control or, more than five percent (5%) of any class of capital stock of such
corporation.

        b)    Nondisclosure.    During the Term and for a two (2) year period
after the termination of the Term for any reason, the Executive shall not at any
time divulge, communicate, use to the detriment of or for the benefit of any
other person or persons, or misuse in any way, any Confidential Information (as
hereinafter defined) pertaining to the business of the Employer. Any
Confidential Information or data now or hereafter acquired by the Executive with
respect to the business of the Employer (which shall include, but not be limited
to, information concerning the Employer's financial condition, prospects,
technology, customers, suppliers, sources of leads and methods of doing
business) shall be deemed a valuable, special and unique asset of the Employer
that is received by the Executive in confidence and as a fiduciary, and
Executive shall remain a fiduciary to the Employer with respect to all such
information. For purposes of this Agreement, "Confidential Information" means
information disclosed to the Executive or known by the Executive as a
consequence of or through his employment by the Employer (including information
conceived, originated, discovered or developed by the Executive) prior to or
after the date hereof, and not generally know, about the Employer or its or
their respective businesses. Notwithstanding the foregoing, nothing herein shall
be deemed to restrict the Executive from disclosing Confidential Information
that the Executive clearly demonstrates was or became generally available to the
public other than as a result of disclosure by the Executive.

        c)    Non-solicitation of Employees and Clients.    During the Term and
for a one (1) year period after the termination of the Term for any reason, the
Executive shall not directly or indirectly, for herself or for any other person,
firm, corporation, partnership, association or other entity, other than in
connection with the performance of Executive's duties under this Agreement,
(i) solicit for employment or attempt to employ or enter into any contractual
arrangement with any employee or former employee or independent contractor of
Employer, unless such employee or former employee or former independent
contractor, has not been employed by Employer for a period in excess of six
(6) months, (ii) call on or solicit any of the operating units of the clients
doing business with Employer as of the termination of the Term for any reason on
behalf of any person or entity in connection with any business competitive with
the business of Employer, and/or (iii) make known the names and addresses of
such customers (unless the Executive can clearly demonstrate that such
information was or became generally available to the public other than as a
result of a disclosure by the Executive).

        d)    Ownership of Developments.    All copyrights, patents, trade
secrets, or other intellectual property rights associated with any ideas,
concepts, techniques, inventions, processes, or works of authorship developed or
created by Executive during the course of performing work for Employer or its
customers (collectively, the "Work Product") shall belong exclusively to
Employer and shall, to the extent possible, be considered a work made by the
Executive for hire for Employer within the meaning of Title 17 of the United
States Code. To the extent the Work Product may not be

4

--------------------------------------------------------------------------------




considered work made by the Executive for hire for Employer, the Executive
agrees to assign, and automatically assign at the time of creation of the Work
Product, without any requirement of further consideration, any right, title, or
interest that Executive may have in such Work Product. Upon the request of
Employer, the Executive shall take such further actions, including execution and
delivery of instruments of conveyance, as may be appropriate to give full and
proper effect to such assignment.

        e)    Books and Records.    All books, records, and accounts relating in
any manner to the customers of Employer, whether prepared by the Executive or
otherwise coming into the Executive's possession, shall be the exclusive
property of Employer and shall be returned immediately to Employer on
termination of the Executive's employment hereunder or on Employer's request at
any time.

        f)    Acknowledgment by Executive.    The Executive acknowledges and
confirms that (i) the restrictive covenants contained in this Section 6 are
reasonably necessary to protect the legitimate business interest of Employer
including the legitimate interests of the Employer, and (ii) the restrictions
contained in this Section 6 (including without limitation the length of the term
of the provisions of this Section 6 are not over broad, over long, or unfair and
are not the result of overreaching, duress or coercion of any kind. The
Executive further acknowledges and confirms that his full, uninhibited and
faithful observance of each of the covenants contained in this Section 6 will
not cause him any undue hardship, financial or otherwise, and that enforcement
of each of the covenants contained herein will not impair his ability to obtain
employment commensurate with his abilities and on terms fully acceptable to him
or otherwise to obtain income required for the comfortable support of him and
his family and the satisfaction of the needs of his creditors. The Executive
acknowledges and confirms that his special knowledge of the business of the
Employer is such as would cause Employer serious injury or loss if he were to
use such ability and knowledge to the benefit of a competitor or were to compete
with the Employer in violation of the terms of this Section 6. The Executive
further acknowledges that the restrictions contained in this Section 6 are
intended to be, and shall be, for the benefit of and shall be enforceable by,
Employer's successors and assigns.

        g)    Reformation by Court.    In the event that a court of competent
jurisdiction shall determine that any provision of this Section 6 is invalid or
more restrictive than permitted under the governing law of such jurisdiction,
then only as to enforcement of this Section 6 within the jurisdiction of such
court, such provision shall be interpreted and enforced as if it provided for
the maximum restriction permitted under such governing law.

        h)    Extension of Time.    If the Executive shall be in violation of
any provision of this Section 6 then each time limitation set forth in this
Section 6 shall be extended for a period of time equal to the period of time
during which such violation or violations occur. If Employer seeks injunctive
relief from such violation in any court, then the covenants set forth in this
Section 6 shall be extended for a period of time equal to the pendency of such
proceeding including all appeals by the Executive.

        i)    Survival.    The provisions of this Section 6 shall survive the
termination of this Agreement, as applicable.

        7)    Disability.    If during the Term Executive is unable to perform
his services by reason of illness or incapacity, for a period of sixty
(60) consecutive days or three (3) months out of any six (6) month period,
Employer may, at its option, upon written notice to Executive, terminate the
Term and his employment hereunder. In the event of disability of the Executive
as defined in this Section 7, employer shall continue to pay seventy-five
percent (75%) of Executive's then current salary and benefits for the lesser of
one (1) year or the remainder of the Term.

5

--------------------------------------------------------------------------------

8)Termination for Cause.

        a)    Employer shall have the right to terminate the Term and the
Executive's employment hereunder for Cause (as defined below). Upon any
termination pursuant to this Section 8, Employer shall pay to the Executive any
unpaid Annual Base Salary through the effective date of termination specified in
such notice. Employer shall have no further liability hereunder (other than for
reimbursement for reasonable business expenses incurred prior to the date of
termination, subject, however, to the provisions of Section 5(a)).

        b)    For purposes hereof, the term "Cause" shall mean the Executive's
conviction of a felony, the Executive's personal dishonesty directly affecting
the Employer, willful misconduct (which shall require prior written notice to
the Executive from the President unless not curable or such misconduct is
materially injurious to Employer), breach of a fiduciary duty involving personal
profit to the Executive or intentional failure to substantially perform his
duties after written notice to the Executive from the Executive's supervisor
(and a reasonable opportunity to cure such failure) that, in the reasonable
judgment of the Executive's supervisor, the Executive has failed to perform
specific duties.

9)Termination Without Cause.

        a)    At any time Employer shall have the right to terminate the Term
and the Executive's employment hereunder by written notice to the Executive. Any
demotion resulting in a material adverse change in the duties, responsibilities
or role, or reporting relationships of the Executive shall be treated as a
termination without cause of the Executive. If the Executive is a licensed
professional, e.g., Certified Public Accountant or attorney-at-law, then any
situation where the Executive is asked to take, certify or sanction any course
of action which such licensed professional Employee is prohibited from doing by
his profession's rules, regulations, or code of ethics and such action or
refusal to take such action in any way leads to the Executive's termination or
resignation, then such termination shall be treated as a Termination Without
Cause or Termination for Good Reason as defined herein.

        Upon any termination pursuant to this Section 9 (that is not a
termination under any of Sections 7, 8, or 10), Employer shall continue to pay
(through Employer's regularly scheduled payroll) to the Executive, his Annual
Base Salary at the date of termination for a period of three (3) months.
Employer shall also continue to pay the Employer portion of premiums for the
same or substantially similar Welfare Benefits and the Executive shall be
entitled to the other benefits set forth in Section 5(b) and (e) for a period of
three (3) months. In the event such entitlement is not allowed by law, the
Executive shall be entitled to the cash equivalent of that benefit.

        b)    The Options and any previously granted or subsequently granted
incentive stock options shall immediately vest and be exercisable pursuant to
the terms of the Plan and the Stock Option Award Agreement, all non-qualified
stock options that have not vested as of the date of the termination, shall
expire, and all non-qualified stock options that have vested shall be
exercisable pursuant to the terms of the Plan and the Stock Option Award
Agreement. Said vested stock options shall be exerciseable and may be sold by
Executive subject to no restrictions by Employer (other than those imposed by
the Employer's then current insider trading policy or by federal and state
securities laws).

        c)     The Employer shall have no further liability hereunder (other
than for reimbursement for reasonable business expenses incurred prior to the
date of termination, subject, however, to the provisions of Section 5(a)). The
Executive shall be entitled to receive all severance payments and benefits
hereunder regardless of any future employment undertaken by the Executive.

6

--------------------------------------------------------------------------------

10)Termination by Executive.

        a)    The Executive shall at all times have the right upon thirty
(30) days prior written notice to Employer, to terminate the Term and his
employment hereunder.

        b)    Upon any termination pursuant to this Section 10 by the Executive
without Good Reason (as defined below), Employer shall pay to the Executive any
unpaid Annual Base Salary through the effective date of termination specified in
such notice. Employer shall have no further liability hereunder (other than for
reimbursement for reasonable business expenses incurred prior to the date of
termination, subject, however, to the provisions of Section 5(a)).

        c)     Upon any termination pursuant to this Section 10 by the Executive
for Good Reason, Employer shall pay to the Executive the same amounts that would
have been payable by Employer to the Executive under Section 9 of this Agreement
as if the Executive's employment had been terminated by Employer without Cause.
Employer shall have no further liability hereunder (other than for reimbursement
for reasonable business expenses incurred prior to the date of termination,
subject, however, to the provisions of Section 5(a)).

        d)    For purposes of this Agreement, "Good Reason" shall mean:

        i)     the assignment to the Executive of any duties inconsistent in any
material respect with the Executive's position (including status, offices,
titles and reporting requirements), authority, duties or responsibilities as
contemplated by Section 3 of this Agreement, or any other action by Employer
which results in a material diminution in such position, authority, duties or
responsibilities, excluding for this purpose an isolated, insubstantial and
inadvertent action not taken in bad faith and which is remedied by Employer
promptly after receipt of notice thereof given by the Executive.

        ii)    any failure by Employer to comply with any of the material
provisions of Section 4 of this Agreement, other than an isolated, insubstantial
and inadvertent failure not occurring in bad faith and which is remedied by
Employer promptly after receipt of notice thereof given by the Executive; or

        iii)   in the event that (A) a Change in Control (as defined in
Section 4 hereof) in Employer shall occur during the Term and (B) prior to the
earlier of the expiration of the Term and six (6) months after the date of the
Change in Control, the Term and Executive's employment with Employer is
terminated by Employer, or new employer as the case may be, without Cause, as
defined in Section 9(b) (and other than pursuant to Section 7 by reason of the
Executive's death or the Executive's disability) or the Executive terminates the
Term and his employment for Good Reason, as defined in Section 11(d)(i) or (ii).

        11)    Waivers.    It is understood that either party may waive the
strict performance of any covenant or agreement made herein; however, any waiver
made by a party hereto must be duly made in writing in order to be considered a
waiver, and the waiver of one covenant or agreement shall not be considered a
waiver of any other covenant or agreement unless specifically in writing as
aforementioned.

        12)    Savings Provisions.    The invalidity, in whole or in part, of
any covenant or restriction, or any section, subsection, sentence, clause,
phrase or word, or other provisions of this Agreement, as the same may be
amended from time to time shall not affect the validity of the remaining
portions thereof.

        13)    Governing Law.    This Agreement shall be construed in accordance
with and governed by the laws of the State of Connecticut without giving effect
to its choice of law provision.

        14)    Notices.    If either party desires to give notice to the other
in connection with any of the terms and provisions of this Agreement, said
notice must be in writing and shall be deemed given when

7

--------------------------------------------------------------------------------


(a) delivered by hand (with written confirmation of receipt); (b) sent by
facsimile (with written confirmation of receipt), provided that a copy is mailed
by registered mail, return receipt requested, or (c) when received by the
addresses, if sent by a nationally recognized overnight delivery service
(receipt requested), in each case addressed to the party for whom it is intended
as follows (or such other addresses as either party may designate by notice to
the other party, at the Parent Employer's or Employer's then principal Employee
offices):

    If to Employer:   enherent Corp.
80 Lamberton Road
Windsor, CT 06095
ATTN: Legal Department
 
 
If to Executive:
 
James C. Minerly
45 Raynor Ave.
Trumbull, CT 06611


        15)    Default.    In the event either party defaults in the performance
of its obligations under this Agreement, the non-defaulting party may, after
giving 30 days' notice to the defaulting party to provide a reasonable
opportunity to cure such default, proceed to protect its rights by suit in
equity, action or law, or, where specifically provided for herein, by
arbitration, to enforce performance under this Agreement or to recover damages
for breach thereof, including all costs and attorneys' fees, whether settled out
of court, arbitrated, or tried (at both trial and appellate levels).

        16)    No Third Party Beneficiary.    Nothing expressed or implied in
this Agreement is intended, or shall be construed, to confer upon or give any
person other than Employer, the parties hereto and their respective heirs,
personal representatives, legal representatives, successors and assigns, any
rights or remedies under or by reason of this Agreement.

        17)    Waiver of Jury Trial.    All parties knowingly waive their rights
to request a trial by jury in any litigation in any court of law, tribunal or
legal proceeding involving the parties hereto or any disputes arising out of or
related to this Agreement. Any controversy of claim arising out of this
Agreement, its enforcement or interpretation, or alleged breach, default or
misrepresentation in connection with any of its provisions, shall be submitted
to binding arbitration before JAMS-Endispute in accordance with its rules and
procedures for arbitration of employment disputes. The non-prevailing party
shall pay the cost of the arbitration, provided, however, each party shall bear
the expenses of its own attorneys.

        18)    Successors.    This Agreement shall inure to the benefit of and
be binding upon the Executive and the Executive's assigns, heirs,
representatives or estate.

        19)    Indemnification.    In the event of a lawsuit, such as but not
limited to a shareholder suit, after Executive's departure from the Employer, or
termination of this Agreement for Cause or Termination without Cause, the
Employer shall reimburse the Executive for all reasonable travel costs and
out-of-pocket expenses incurred by Executive in assisting in the defense of such
post-employment suit. In addition, the Employer shall to the fullest extent
allowed under its Amended and Restated Certificate of Incorporation and to the
fullest extent permitted by law indemnify, defend and hold harmless Executive
from any reasonable legal fees incurred in Executive's assistance in the defense
of or damages awarded against Executive from such post-employment lawsuit.

8

--------------------------------------------------------------------------------


        IN WITNESS WHEREOF, by its appropriate officer, signed this Agreement
and Executive has signed this Agreement, as or the day and year first above
written.

    AGREED TO BY:   AGREED TO BY:
 
 
Executive James C. Minelry
 
enherent Corp.
Douglas A. Catalano
CEO
 
 
By:
 
By:      

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


 
 
Date:
 
Date:      

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

9

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.1



EMPLOYMENT AGREEMENT
